
	

113 HR 562 IH: VRAP Extension Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 562
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To provide for a three-month extension of the Veterans
		  Retraining Assistance Program administered by the Secretary of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 VRAP Extension Act of 2013.
		2.Three-month
			 extension of Veterans Retraining Assistance Program
			(a)ExtensionSection 211 of the VOW to Hire Heroes Act
			 of 2011 (Public Law 112–56; 125 Stat. 713; 38 U.S.C. 4100 note) is
			 amended—
				(1)in subsection
			 (a)(2)(B), by striking March 31, 2014 and inserting June
			 30, 2014; and
				(2)in subsection (k), by striking March
			 31, 2014 and inserting June 30, 2014.
				(b)Interim
			 report
				(1)Report
			 requiredNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs, in collaboration with the Secretary of Labor, shall submit to the
			 appropriate committees of Congress an interim report on the retraining
			 assistance provided under section 211 of the VOW to Hire Heroes Act of 2011
			 (Public Law 112–56; 125 Stat. 713; 38 U.S.C. 4100 note).
				(2)ElementsThe report required by paragraph (1) shall
			 include the following:
					(A)The total number
			 of—
						(i)eligible veterans
			 who have participated in the program established under such section as of the
			 date of the enactment of this Act; and
						(ii)associates
			 degrees or certificates awarded (or other similar evidence of the completion of
			 the program of education or training earned) to veterans participating in the
			 program established under such section as of such date.
						(B)Data related to
			 the employment status of eligible veterans who participated in such
			 program.
					
